Citation Nr: 0700479	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  03-23 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a compensable disability rating for tinea 
pedis.

3.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from January 
1964 to November 1966 and from March 1967 to February 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  That rating decision granted service 
connection for PTSD and tinea pedis and assigned the 
disability ratings as noted above.  Subsequently, a February 
2003 rating decision denied service connection for hearing 
loss.  

The veteran's appeal for increased disability ratings is from 
the initial rating that granted service connection for his 
disabilities.  Thus, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the ratings 
may be higher or lower for segments of the time under review 
on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The May 2002 VA examination report indicates that the veteran 
indicates that he was determined to be disabled for Social 
Security Administration (SSA) purposes and was receiving 
benefits for a spine disability.  The Board does not know 
what evidence is contained in the veteran's SSA records 
because they have not been obtained.  They may have bearing 
on his claims for increased disability ratings.

The United States Court of Appeals for Veterans Claims has 
held, that in the case of a claim for an increased rating, VA 
must obtain Social Security Administration decisions and 
records which have bearing on the veteran's claim.  Waddell 
v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. 
App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  

The veteran initially claimed entitlement to service 
connection for a skin disorder of the feet, tinea pedis, and 
a skin disorder of the buttocks.  The RO only awarded service 
connection for tinea pedis and did not address the issue of a 
skin disorder of the buttocks.  Since the disability ratings 
for skin disorders contemplate surface area of skin involved, 
this issue must be resolved to properly adjudicate the 
veteran's claim for a compensable disability rating for his 
service-connected skin disorder.

The January 2003 VA audio examination did not express an 
opinion as to the etiology of the veteran's current hearing 
loss disability.  Another examination should be conducted and 
the required opinion obtained.

Finally, review of the medical evidence related to the 
veteran's service-connected PTSD does not address the 
veteran's employment history or the impact of the service-
connected PTSD on his employment a daily functioning.  
Another VA examination should be conducted.  

The United States Court of Appeals for Veterans Claims ( 
Court) has held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  The obtain from the Social Security 
Administration the records pertinent to 
the appellant's claim for Social 
Security disability benefits as well as 
the medical records relied upon 
concerning that claim.

2.  The veteran should be scheduled for an 
examination for his PTSD.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  The examiner should elicit a 
complete employment history from the 
veteran and should describe how the 
symptoms of the service-connected PTSD 
affect the veteran's social and industrial 
capacity.  The examiner should assign a 
numerical code under the Global Assessment 
of Functioning Scale (GAF).  It is 
imperative that the physicians include a 
definition of the numerical code assigned.  
Thurber v. Brown, 5 Vet. App. 119 (1993)

3.  The veteran should be scheduled for an 
audiology examination.  The claims folder 
must be made available to the examiner in 
conjunction with the examination.  The 
report of examination should include a 
detailed account of all manifestations of 
hearing loss found to be present.  The 
examiner should obtain a noise exposure 
history from the veteran for his life-
time, and indicated if it is at least as 
likely as not that any current hearing 
loss disability is related to noise 
exposure during service as opposed to 
other noise exposure.  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  

4.  Adjudicate the issue of entitlement 
to service connection for a skin 
disorder of the buttocks.  Any 
additional development which may be 
necessary to adjudicate this issue 
should be undertaken.  This issue must 
be adjudicated prior to rating the 
veteran's service-connected skin 
disorder, tinea pedis.  

5.  Following the above, readjudicate 
the veteran's claims.  If any benefit 
on appeal remains denied, a 
Supplemental Statement of the Case 
should be issued, and the veteran and 
his representative should be afforded 
an opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

